*158DISSENTING OPINION BY JUDGE BIGGS.
In this case a judgment of affirmance was entered by this court of date December 15, 1896. That judgment remains unreversed by any action of this court or of the supreme court. In my opinion we have no further jurisdiction of the cause except to issue a mandate. I agree that the legal effect of a valid certification is to vacate the judgment of this court and to vest the jurisdiction of the cause in the supreme court. In determining its own jurisdiction the supreme court has the undoubted right to inquire into the validity of our order of certification. It has done that in this case and has decided that the order was made without constitutional warrant. The result of this ruling is that the attempted transfer of the jurisdiction by us was nugatory and had no effect whatever on the judgment rendered by us.
Eor this reason I dissent from the action of my associates in directing another and different judgment to be entered.
I dissent on the further ground that in my judgment the majority opinion is opposed to the decision of the supreme court in the case of Verdin v. St. Louis, 131 Mo. 26. The material facts in this case and that are not different. A re-examination of the decision in the Verdin case and that in the later case of Barber Asphalt Paving Co. v. Ullman, 137 Mo. 543, has convinced me that the rulings in the former were not modified or overruled by the latter.
I therefore ask that the case be certified to the supreme court.